Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Election/Restrictions
Applicant’s election without traverse of the Group I invention, claim(s) 1-22 filed on 12/09/2020, is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM (US 2016/0163732 A1; hereinafter ‘Lim’).
Regarding independent claim 1, Lim’s Fig. 1-3B discloses a vertical memory device comprising:
a substrate (2/10, [0076 and 0078]) having a peripheral circuit structure (PC1, PC2, PC3, [0076]);
a plurality of first gate patterns (the covered gate pattern made of 38a/37, [0101]) having a plurality of first gate pad regions (38a) stacked vertically on each other from the substrate (2/10) ;
a plurality of vertical channel structures (CV, [0031 and 0098]) penetrating the first gate patterns (38a/37); 

a plurality of mold patterns (22a, [0093]) stacked vertically on each other from the substrate (2), wherein the mold patterns (22a) each is positioned at the same height from the substrate with a corresponding gate pattern of the first gate patterns (38a/ 37) (Fig. 3A; [0092]); (note that mold pattern has no art meaning or specialized meaning in the specification)).
a plurality of peripheral contact structures (72) penetrating the mold patterns (22a) to be connected to the peripheral circuit structure (PC1, PC2, PC3) (Fig. 3A; [0109]; “A bit line contact structure 72 may be disposed to be electrically connected to the peripheral transistor PTR”, see Fig. 3A);
a first block separation structure (46) disposed between the first gate contact structures (74) and the peripheral contact structures (72) (Fig. 2A, [0104]; cell source patterns 46 functions as a first block separation structure between the first gate contact structures 74 and the peripheral contact structures 72); and
a first peripheral circuit connection wiring (80/82) (Figs. 3A-3B; [0121 and 0122]) extending across the first block separation structure (46) to connect one of the first gate contact structures (74) to one of the peripheral contact structures (72).
Regarding claim 2, Lim’s Fig. 1-3B discloses the vertical memory device of claim 1, further comprising:

a plurality of second gate contact structures (another 74, [0114]) each extending vertically to a corresponding second gate pad region (another 38a) of the second gate patterns (another 38a/37);
a second block separation structure (another 46(46b)) disposed between the second gate contact structures (another 74) and the peripheral contact structures (72) (Fig. 2A, [0104]; cell source patterns 46 functions as a first block separation structure between the first gate contact structures 74 and the peripheral contact structures 72); and
a second peripheral circuit connection wiring (another 80/82) extending across the second block separation structure (another 46(46b)) to connect one of the second gate contact structures (another 74) to one of the peripheral contact structures (72).
Regarding claim 3, Lim’s Fig. 1-3B discloses the vertical memory device of claim 2, further comprising:
a plurality of third gate patterns (the covered gate pattern made of 38b/37, [0101]) disposed between the first block separation structure (46) and the second block separation structure (another 46(46b)),
wherein the mold patterns (22a) are disposed between the first block separation structure (46) and the second block separation structure (another 46(46b), and
wherein the third gate patterns (the covered gate pattern made of 38b/37) each is in contact with a corresponding mold pattern (22a) of the mold patterns (22a).
Regarding claim 4, Lim’s Fig. 1-3B discloses the vertical memory device of claim 3,
wherein the third gate patterns (38b/37) include a plurality of first extended regions (the plurality 38b/37) disposed between the first block separation structure (46) and the mold patterns (22a) and a plurality of second extended regions (another the plurality 38b/37) disposed between the second block separation structure (46(46b)) and the mold patterns (22a).
Regarding claim 5, Lim’s Fig. 1-3B discloses the vertical memory device of claim 4, wherein 
the third gate patterns (38b/37) further include a recessed surface (where the portion or region forming the 46) connecting the first extended regions and the second extended regions (see Fig. 3A).
Regarding claim 15, Lim’s Fig. 1-3B discloses the vertical memory device of claim 1, wherein 
the mold patterns (22a) are formed of silicon nitride ([0093]). 
Allowable Subject Matter
Claims 6-14 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 6 identified distinct feature “wherein the first gate patterns are stacked on each other in the memory array region and the first side region and the first gate pad regions are stacked in the first side region and in a staircase structure,
wherein the second gate patterns are stacked on each other in the memory array region and the first side region and the second gate pad regions are stacked in the first side region and in a staircase structure,
wherein the third gate patterns are stacked on each other in the memory array region and the second side region, and
wherein the mold patterns disposed between the first block separation structure and the second block separation structure are stacked in the first side region on each other in a staircase structure.”
The dependent claim 16 identified distinct feature “wherein the first gate pad regions of the first gate patterns are stacked in a staircase structure,
wherein the first block separation structure is further disposed between the staircase structure of the first gate pad regions and the staircase structure of the mold patterns.”
Dependent claims 7-14 and 17-22 are allowed by virtue of their dependency.
The closest prior art LIM (US 2016/0163732 A1), Iino (US 8,791,523 B2), and Knoefler (US 7,915,667 B2) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             

/LONG  LE/
Examiner, Art Unit 2815